Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 09, 2016

The Court of Appeals hereby passes the following order:

A17A0482. DAVID M. SCOTT, II v. SCOTT CRICKMAR, WARDEN.

      David M. Scott, II appeals the trial court’s order denying his application for a
writ of habeas corpus. The Supreme Court, however, has appellate jurisdiction over
all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(4). This appeal is therefore TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            11/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.